DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7, 9-16 and 18 allowed.
The following is an examiner’s statement of reasons for allowance:
Applicants remarks submitted have been fully considered and have been found to be persuasive and have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior art found, which was previously cited, is as follows: 
Leitch [US 5761614] discloses a method and system for operating a communication device so as to mitigate intermodulation interference to a signal, comprising continuously monitoring a plurality of communication channels by the communication device [Fig 2, Ref 64 for monitoring the channels, See Ref 20s of a communication device]; using a noise floor level estimate of the communication device to detect when the communication device is under an influence of high interference [Fig 2, Ref 64 used to measure noise and amplitude of signals and use this information to compute noise floor in order to use noise floor to detect interference, Col. 2:36-3:7, Fig 4, Ref 202, 204, 208]; determining an optimal level of attenuation to be applied by a variable attenuator of the communication device’s receiver so as to mitigate the influence of intermodulation interference doe to an interference signal [Fig 5, Ref 210 for determining an optimum attenuation value in order to mitigation interference]; and selectively adjusting an amount of attenuation being applied by the variable attenuator to achieve the optimal level of attenuation [Fig 5. Ref 210 adjusts the attenuator based on calculated optimum attenuation value]. However, None of these references, taken alone or in any reasonable combination, teach the claims 1 and 10 as amended the optimal level of attenuation is determined by: performing attenuation adding operations by the variable attenuator to iteratively add an incremental amount of attenuation; and measuring a noise level difference between a noise level of a current iteration of the attenuation adding operations and a noise floor level of a previous iteration of the attenuation adding operations., in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414